Judgment unanimously reversed and indictment dismissed. Memorandum: Upon the appeal from a judgment of conviction upon a plea of guilty, we reserved decision, held the case and remitted the matter for further proceedings in accordance with a Memorandum (40 A D 2d 624). We are now informed by the District Attorney that the motion to suppress evidence was granted and that a conviction cannot be obtained without the suppressed evidence. Accordingly, the indictment should be dismissed. (Appeal from judgment of Monroe County Court convicting defendant of possession of gambling records, possession of weapons; resubmission following suppression hearing.) Present — Goldman, P. J., Del "Yecchio, Marsh, Witmer and Moule, JJ.